EXHIBIT 10.12
[img002.jpg]
 
INVESTOR RELATIONS AGREEMENT
 
This Agreement is made as of this 26th day of February 2013 (the “Effective
Date”), by and between Proguard Acquisition Corp. (the “Company”), a corporation
duly organized and existing under the laws of the State of Florida, having its
principal place of business at 3400 S.W. 26 Terrace, Suite A-8, Fort Lauderdale,
FL. 33312 and American Capital Ventures, Inc. (the “Consultant”), a corporation
duly organized and existing under the laws of the State of Florida, with offices
at 2875 N.E. 191st Street, Suite 904, Aventura, FL 33180. Company and Consultant
may also be referred to each herein as a “Party,” or collectively as the
“Parties.”
 
WHEREAS, the Company sells office supplies for customers in the United States.
It offers papers, printer toners, folders, break room supplies, janitorial
supplies, furniture and technology products online.


WHEREAS, the Company wishes to retain the services of the Consultant described
below on a non-exclusive basis on the terms and conditions herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and for other good and valuable consideration the receipt
and sufficiency of which is acknowledged, and intending to be legally bound
hereby, Consultant and Company agree as follows:
 
1.           Term, Extension & Termination. Company hereby retains the services
of the Consultant for a period of six (6) months commencing on the Effective
Date (the “Initial Term”). Company and Consultant may, at any time prior to
expiration of the Initial Term, agree in writing to extend this Agreement beyond
the Initial Term (each extension period being a “Renewal Term”). Unless
immediate termination is specifically permitted herein, either Party may cancel
this Agreement by providing thirty (30) calendar days prior written notice to
the other Party (a “Termination Notice”) only after the initial Ninety (90) days
from the Effective Date above (an “Early Termination”).  In the event of an
Early Termination, the Company shall only be obligated to pay the Consultant the
Monthly Cash Fee (as hereinafter defined) through the date of termination,
pro-rated for a partial month.  Notwithstanding the foregoing, the provisions
concerning confidentiality, indemnification and Company’s obligation to pay
compensation earned during the Initial Term or any Renewal Term will survive
termination of this Agreement through the end of the applicable statute of
limitations.
 
2.           Consulting Fees / Expenses. In consideration for the ‘Consulting
Services’ (defined in Section 3 below) Company shall pay to Consultant the
following:
 
A. Four thousand dollars ($4,000), payable monthly in advance, by or before the
1st of each month, beginning March 1st, 2013, and then for five months
thereafter, through August 2013 (the “Monthly Cash Fee”); and
 
B. Restricted Stock Fees: (Company shall, upon execution hereof, issue two
million two hundred fifty thousand (2,250,000) unregistered Proguard Acquisition
Corporation (PGRD) common shares (the “Compensation Shares”) in the name of
Consultant (“American Capital Ventures, Inc.”).  The Consultant acknowledges its
understanding that the Company has a pending 1:30 reverse stock split and that
such Compensation Shares shall be reduced to 75,000 shares on the effective date
of the split.
 
The Consultant acknowledges that the Compensation Shares are “restricted
securities” as that term is defined in the Securities Act of 1933, as amended
(the “Securities Act”), and the Company is a former “shell company” as that term
is defined in the Securities Act.  The Consultant is an “accredited investor” as
that term is defined in the Securities Act and has such knowledge and experience
in financial, investment and business matters that it capable of evaluating the
merits and risks of the investment in the Compensation Shares and represents
that it (i) has adequate means of providing for its current financial needs and
possible contingencies, and has no need for liquidity of investment in the
Company; (ii) can afford (a) to hold unregistered securities for an indefinite
period of time and (b) sustain a complete loss of the entire amount of such
securities; and (iii) has not made an overall commitment to investments which
are not readily marketable which is disproportionate so as to cause such overall
commitment to become excessive.  The Compensation Shares are being acquired by
the Consultant solely for its account for investment and not with a view to, or
for resale in connection with, any distribution.  The  Consultant does not
intend to dispose of all or any part of the Compensation Shares except in
compliance with the provisions of the Securities Act and applicable state
securities laws and understands that the Compensation Shares are being issued
pursuant to a specific exemption under the provisions of the Securities Act,
which exemption depends, among other things, upon the compliance with the
provisions of the Securities Act.
 
The Company may insert the following or similar legend on the face of the
certificate representing the Compensation Shares, if required in compliance with
the Securities Act or state securities laws:


"These securities have not been registered under the Securities Act of 1933, as
amended ("Securities Act"), or any state securities laws and may not be sold or
otherwise transferred or disposed of except pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or an opinion of counsel satisfactory to counsel to the
Proguard Acquisition Corp. that an exemption from registration under the act and
any applicable state securities laws is available."


 
1

--------------------------------------------------------------------------------

 
The Compensation Shares constitute a commencement incentive and consideration
now earned, due and owing to Consultant for entering into this Agreement and
allocating its resources to Company’s account for the Initial Term. Company
acknowledges that Consultant must forego other opportunities to enter into this
Agreement. As such, the Compensation Shares are irrevocably earned as of the
Effective Date, and any calculation of the statutory holding period for removal
of restrictive legend under Rule 144 promulgated under the Securities Act, shall
be measured from the Effective Date.
 
Company agrees that it shall take no action to cause the Compensation Shares to
become canceled, voided or revoked, or the issuance thereof to be voided or
terminated.
 
Company agrees to timely take all action(s) necessary to permit the resale of
the Compensation Shares pursuant to Rule 144 of the Securities Act or to
otherwise clear the Compensation Shares of restriction as permitted under
applicable Federal securities laws upon presentation of any Rule 144 application
by Consultant or its broker, including, without limitation, (i) authorizing the
Company’s transfer agent to remove the restrictive legend, if permissible under
applicable Federal securities laws, (ii) expediting the acquisition of a legal
opinion from Company’s authorized counsel at Company’s expense, (iii) delivering
any additional documentation that may be reasonably required by Consultant, its
broker or the Company’s transfer agent in connection with the legend removal
request or other sale or transfer of the Compensation Shares pursuant to the
provisions of Rule 144, including Rule 144 company representation letters,
resolutions of the Board of Directors evidencing proper issuance of the
Compensation Shares, etc., and (iv) cooperating and communicating with
Consultant, its broker and the Company’s transfer agent in order to clear the
Compensation Shares of restriction as soon as possible or otherwise permit the
resale thereof pursuant to Rule 144, all in accordance with the provisions of
applicable Federal securities laws.


Consultant’s compensation is not based on or tied to the share price of
Company’s securities. No contract for price, express or implied, is made by this
Agreement. No ‘free-trading’ stock has been issued or may be earned by
Consultant pursuant to this Agreement and no ‘pay for performance’ arrangement
is made hereunder.
 
The Parties shall negotiate and agree in good faith regarding Consultant’s
compensation package for any Consulting Services to be provided beyond the scope
of this Agreement or beyond the Initial Term, depending upon the Company’s needs
at such time and the services being requested of Consultant.
 
Out of pocket expenses of the Consultant incurred in the provision of the
Consulting Services will be billed in arrears and are due and payable within
(10) days of the Company’s receipt of Consultant’s invoice.  All such out of
pocket expenses shall be pre-approved by the Company in writing prior to being
incurred.
 
3.           Consulting Services. The “Consulting Services,” described below,
may include, at Company’s specific request and instruction (and subject to
budget approval, if applicable):
 
(a) Providing consulting and liaison services to the Company relating to the
implementation of its corporate and business development plan;
 
(b) Assisting Company to plan, review and create corporate communications, press
releases, and presentations, the issuance of which shall be subject to
applicable US securities laws, including those governing disclosure, private
placements and public offerings; As permitted under applicable law, assisting
the Company with respect to financial marketing and public relations, by (i)
participating in discussions with the Company and the financial community with
the Company’s approval (ii) arranging meetings between Company management and
current and/or potential investors, including registered investment advisors,
portfolio managers, broker-dealers, investment (hedge) funds and high net worth
individuals, either in small groups or on a one-to-one basis, to help develop
and expand relationships and generate interest in Company;
 
(c) Targeting analysts, brokers, portfolio managers, and investors that will
receive news releases, notification of conference calls and mailings of or
emails containing Company’s relevant corporate updates;
 
(d) Advising Company management concerning marketing and/or sales ideas,
business development with Consultant’s network of contacts, investor profile
information, methods of expanding Company investor support and increasing
investor awareness of Company and its products and/or services, including
leveraging on-line resources and tools such as social media (associated program
costs will be passed through to Company with prior consent);
 
(g) Advising the Company on symposium presentations and investor conferences;


(h) Introducing Company to Consultant’s media contacts so as to propose
interviews for the Company on respected news and internet business shows, as
well as editorials in publications of general and industry specific interest;
and


(i) Such other Consulting Services and assistance as Consultant and Company
shall mutually deem reasonably necessary or appropriate to enhance Company’s
business.


The Consulting Services are not intended to, will not constitute, and should
never be construed as, engaging in the provision of legal advice or
broker-dealer activities.
 
Company expressly agrees and acknowledges that Consultant’s obligations
hereunder are to be performed in a commercially reasonable manner and that the
execution of this Agreement cannot and does not guaranty any particular success
or result.
 
4.           Approval of Information. Company shall furnish Consultant with such
information as is reasonably required in order for Consultant to perform its
duties hereunder (all such information so furnished, the
“Information”).  Company recognizes and confirms that Consultant (i) will also
use, and rely primarily on, the Information and information available from
generally recognized public sources (the “Public Information”) in rendering its
services without having independently verified the same, (ii) does not assume
responsibility for the accuracy of completeness of the Information and Public
Information, (iii) will not make an appraisal of any assets of Company, and/or
(iv) will provide its advice hereunder based on the Information and the Public
Information.  It is the Company’s responsibility to make certain that the
Information to be furnished by Company, when delivered, will be true and correct
in all material respects and will not contain any misstatement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.  Company shall
promptly notify Consultant of any material inaccuracy or misstatement in, or
material omission from, any Information theretofore delivered to Consultant, or
in any Public Information to the extent that Company is aware of any such
issues.
 
2

--------------------------------------------------------------------------------

 


During the Initial Term and any Renewal Term, Company will give Consultant
prompt notice of any material change in the assets, liabilities, condition
(financial or otherwise), earnings, business affairs or business prospects of
Company, whether or not arising in the ordinary course of business, as well as
such other information concerning the business and financial condition of
Company as Consultant may from time-to-time reasonably request.
 
Consultant shall make no representations, warranties or guarantees on behalf of
Company without Company’s prior consent.
 
5. Confidentiality & Non-Circumvention. (a) Other than as required by applicable
law, neither Party nor any of its consultants, employees, agents, and/or
officers or directors shall disclose any knowledge or information they have
obtained in the course of performing the Consulting Services, where such
knowledge or information concerns the confidential affairs of the other Party,
without that Party’s prior written consent.


(b)           In connection with the performance of the Consulting Services
contemplated by this Agreement, the Consultant may gain access to Confidential
Information (as hereinafter defined) of the Company.  Confidential Information
includes information communicated orally, in writing, by electronic or magnetic
media, by visual observation, or by other means, and may be marked confidential
or proprietary, or bear a marking of like import, or which the Company states to
be confidential or proprietary, or which would logically be considered
confidential or proprietary under circumstances of its disclosure known to the
Consultant. No rights or licenses to trademarks, inventions, copyrights, patents
or any other intellectual property rights are implied or granted under this
Agreement or by the conveying of Confidential Information to the Consultant.


(c)           The Consultant acknowledges and understands that (i) Confidential
Information provides the Company with a competitive advantage (or that could be
used to the disadvantage of the Company by a competitor), (ii) the Company has a
continuing interest in maintaining the confidentiality of Confidential
Information and (iii) the Company has a compelling business interest in
preventing unfair competition stemming from the use or disclosure of
Confidential Information.


(d)           For purposes hereof, “Confidential Information” includes, but is
not limited to, information pertaining to business plans, joint venture
agreements, licensing agreements, financial information, contracts, customers,
products, trade secrets, specifications, designs, plans, drawings, software,
data, prototypes, processes, methods, research, development or other information
relating to the business activities and operations of the Company.


(e)           The Consultant agrees to keep Confidential Information
confidential and, except as authorized by the Company, in writing, the
Consultant shall not, directly or indirectly, use Confidential Information for
any reason except to perform the Consulting Services under this Agreement.  The
Consultant acknowledges that such Confidential Information could be deemed to be
material non-public information that is not generally available to the
public.  The Consultant further acknowledges its understanding that Federal
securities laws strictly prohibit any person who obtains inside information, and
has a duty not to disclose it such as the Consultant, from using the information
in connection with the purchase or sale of securities.

 
(f)           The restrictions in subsection (e) of this Section shall not apply
to any Confidential Information if the Consultant can demonstrate that the
Confidential Information: (i) is or becomes available to the public through no
breach of this Agreement; (ii) was previously known by Consultant without any
obligation to hold it in confidence; (iii) is received from a third party free
to disclose such information without restriction; (iv) is independently
developed by Consultant without the use of the Confidential Information; (v) is
approved for release by written authorization of the Company; (vi) is required
by law or regulation to be disclosed, but only to the extent and for the
purposes of such required disclosure; or (vii) is disclosed in response to a
valid order of a court or lawful request of a governmental agency, but only to
the extent of and for the purposes of such order or request, provided that the
Consultant notifies the Company of the order or request ten (10) days prior to
disclosure and permits the Company to seek an appropriate protective order.


(g)           As a natural consequence of the relationship of the Parties,
Consultant will introduce to Company certain third parties including investment
banks and bankers, placement agents, broker-dealers, investors, lenders, agents,
individuals, companies and/or trusts, attorneys, auditors, buyers and sellers of
goods and services (hereinafter each individually referred to as a “Contact” or
collectively as the “Contacts”), which such Contacts have been cultivated and
are maintained at significant expense to Consultant. Company recognizes
therefore that the Contacts are exclusive to Consultant and will remain so for
the Initial Term, any Renewal Term, and for a period of two (2) years thereafter
(the “Protected Period”). This Section shall survive termination of this
Agreement.
 
In order to protect Consultant’s reasonable pecuniary and business interests in
the Contacts, during the Protected Period:
 
(i)  
Company agrees will not, on a global basis, directly or indirectly, alone, or in
any capacity with another person or entity, enter into a relationship with any
Contact, or with any person or entity presented to Company by any Contact,
unless first disclosing such relationship to Consultant in writing, and
acquiring Consultant’s written consent.

 
(ii)  
 Company acknowledges that the protective provisions contained in this Section
are reasonable and necessary for the legitimate protection of Consultant’s
business interests. In the event any court of competent jurisdiction determines
that the specified time period or geographical area set forth in this section is
unreasonable, arbitrary or against public policy, then a lesser time period or
geographical area that is determined by the court to be reasonable,
non-arbitrary and not against public policy should be enforced.



(iii)  
Company agrees not to directly or indirectly circumvent, avoid or bypass
(collectively, “Circumvention”) the terms of this Agreement, in an attempt to
gain a benefit to the exclusion of Consultant. In the case of Circumvention by
Company, Company will pay to Consultant a sum, as liquidated damages (and not as
a penalty), that is equal to the fee that Consultant should have realized in the
transactions that are the result of such Circumvention.



(iv)  
The remedies in this Section are non-exclusive and shall not prevent Consultant
from seeking damages it may have the right to recover, or from seeking
injunctive relief. If Consultant commences legal proceedings to enforce the
terms of this Section, and if Consultant prevails in such proceedings,
Consultant will be entitled to recover all court costs and reasonable attorney’s
fees.



 
3

--------------------------------------------------------------------------------

 
 
6.           Limitations of Liability. (a) Consultant (including any person or
entity acting for or on behalf of the Consultant) shall not be liable for any
mistakes of fact, errors of judgment, losses sustained by the Company or any
subsidiary, or for any acts or omissions of any kind, unless caused by the gross
negligence or intentional misconduct of the Consultant or any person or entity
acting for or on behalf of the Consultant.
 
(b)           Consultant has been retained only by Company, and is providing
Consulting Services hereunder as an independent contractor (and not in any
fiduciary or agency capacity).  Company’s engagement of Consultant is not on
behalf of, and is not intended to confer rights upon, any shareholder, owner,
director, officer or partner of Company or any other person not a Party
hereto.  Unless otherwise agreed in writing by Consultant, no one other than
Company is authorized to rely upon this Agreement or any other statements or
conduct of Consultant. Company acknowledges that any recommendation or advice,
written or oral, given to Company in connection with Consultant’s engagement is
intended solely for the benefit and use of Company.
 
(c)           No agency, employment, partnership or joint venture shall be
created by this Agreement, as the Parties are independent contractors with
respect to one another.  Neither Party shall have authority to act as an agent
of the other or to otherwise bind the other to any agreement, commitment,
obligation, contract, instrument, undertaking, arrangement, certificate or other
matter.  Each Party hereto shall refrain from making any representation intended
to create an apparent agency, employment, partnership or joint venture
relationship between the Parties.
 
(d)           It shall always be within Company’s sole discretion whether, with
whom and on what terms and conditions to accept any investment or with whom and
on what terms to enter into any transaction or business relationship.
 
(e)           The Consultant shall have no obligation to present any business
combination to the Company and shall incur no liability for its failure to do
so.
 
(f)           Nothing in this Agreement shall restrict Consultant or any of its
officers, directors, agents, affiliates or employees from engaging in any
activity whatsoever, without limitation, receiving compensation for providing
services similar to the Consulting Services to other clients, including
potential competitors to Company or investing in any such client.
 
(g)           Any actual liability of Consultant and its officers, directors,
controlling persons, employees or agents shall not exceed the amount of fees
actually paid to Consultant by Company pursuant this Agreement.
 
7.           Indemnity. In the event either Party is subject to any action,
claim or proceeding resulting from the other’s gross negligence or intentional
breach of this Agreement, the Party at fault agrees to indemnify and hold
harmless the other from any such action, claim or proceeding. Indemnification
shall include all fees, costs and reasonable attorney’s fees that the
indemnified Party may incur. The indemnified Party shall have the right to
designate its own counsel in any action, claim or proceeding qualifying for
indemnification hereunder.
 
8.           Miscellaneous Terms. (a) This Agreement shall be binding upon the
Company and the Consultant and their respective successors and assigns. This
Agreement may not be assigned by either Party without the other Party’s prior
written consent.
 
(b)           If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby (including the
remaining portion of any section of this Agreement containing a provision held
to be invalid, illegal or unenforceable).
 
(c)           No supplement, modification, extension or amendment of this
Agreement shall be binding unless memorialized in writing, signed by both
Parties hereto.
 
(d)           The waiver by either Party of a breach of any provision of this
Agreement by the other Party shall not operate or be construed as a waiver of
any subsequent breach by such other Party.
 
(e)           This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
shall constitute but one and the same document.
 
(f)           This Agreement shall be governed by the laws of the State of
Florida.  The parties agree that, should any dispute arise concerning this
Agreement, the dispute shall be litigated in the Courts of Miami-Dade County,
Florida, using Florida law without reference to any choice of law
considerations. The Parties expressly agree to submit themselves to, and
expressly waive any rights they may have to, contest the jurisdiction, venue or
authority of any such Courts.
 
(g)           This Agreement contains the entire agreement between the parties
with respect to the services to be provided to the Company by the Consultant and
supersedes any and all prior understandings, agreement or correspondence between
the parties.
 
(h)           In the interpretation of this Agreement, the ‘contra proferentem’
rule of construction will not apply (this agreement being the product of
negotiations between commercially sophisticated Parties) and this agreement will
therefore not be construed in favor of or against any Party by reason of the
extent to which any Party or its professional advisors participated in the
preparation and drafting hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Consultant have caused this Agreement to
be signed by their duly authorized representatives as of the day and year first
above written.
 

Proguard Acquisition Corp.     American Capital Ventures, Inc.            
/s/David A. Kriegstein
   
/s/ Howard Gostfrand
 
Name: David A. Kriegstein
   
Name: Howard Gostfrand 
 
Title: Chief Executive Officer 
   
TitleL: President
 

 
 
 
 
5

--------------------------------------------------------------------------------